IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RODNEY VANCE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3149

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 26, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Matt Shirk, Public Defender, and Elizabeth H. Webb, Assistant Public Defender,
Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Rodney Vance petitions this court for mandamus relief to compel the circuit

court to dispose of his pending petition for writ of mandamus. Although filed in his
criminal case, that petition seeks to compel his retained trial counsel, the Public

Defender for the Fourth Judicial Circuit, and the Public Defender for the Second

Judicial Circuit to comply with his requests under the Public Records Act for copies of

discovery materials in his criminal case.

      We are advised that the circuit court has issued an order to show cause directing

the Offices of the Public Defenders and retained counsel to respond to Vance’s petition

below, and we conclude that under the unusual circumstances of this case, intervention

by this court is unwarranted at this point. See Munn v. Florida Parole Commission,

807 So. 2d 733 (Fla. 1st DCA 2002); see also Lassiter v. Martin, 99 So. 3d 1000 (Fla.

1st DCA 2012). The circuit court itself recognized in its order to show cause that

Vance is entitled to a prompt disposition of his claim. However, it appears that the

cause for any delay in fulfilling Vance’s request for records is not due to a refusal to

comply with the Public Records Act, but rather an inability to locate the records

requested. We are confident that the circuit court will promptly address the merits of

Vance’s petition below once it has had the opportunity to resolve the threshold

question of whether any of the parties to whom Vance’s requests were directed in fact

have the records he seeks.

      Because of the need for the circuit court to resolve this factual issue, we find that

its order to show cause is not a departure from the essential requirements of section

119.11(1), Florida Statutes (2014), which provides for accelerated consideration and
                                            2
case priority for claims seeking to enforce the Public Records Act, and therefore deny

Vance’s alternative request that we undertake certiorari review of the order to show

cause. We nonetheless direct that petitioner’s claim be expedited and resolved as

promptly as circumstances permit.

      PETITION FOR WRIT OF MANDAMUS DENIED.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.




                                          3